Per Curiam.
When the judgment of dismissal with costs was entered against Art Drawn Wide Hemstitching, Inc., it was stayed from proceeding against the defendant until payment of the costs in that judgment had been made. (Mun. Ct. Code, § 125.)
The plaintiff, as assignee of Art Drawn Wide Hemstitching, Inc., stands in no better position than his assignor, and the commencement of a second suit by him on the same cause of action was unauthorized. The action should, therefore, have been dismissed for non-payment of costs in the first action.
Judgment reversed, with thirty dollars costs, and complaint dismissed, with costs, without prejudice.
All concur; present, Levy, Callahan and Untermyer, JJ.